[Cite as State v. Howard, 134 Ohio St. 3d 467, 2012-Ohio-5738.]




            THE STATE OF OHIO, APPELLANT, v. HOWARD, APPELLEE.
         [Cite as State v. Howard, 134 Ohio St. 3d 467, 2012-Ohio-5738.]
Criminal law—Sex offenders—R.C. 2950.05—Requirement to give notice of
        change of residence address—Penalty for failure to give notice—Former
        R.C. 2950.99 as it existed immediately before repeal of Megan’s Law by
        Adam Walsh Act governs penalty for offenders originally classified under
        Megan’s Law who violate notice requirements after effective date of Adam
        Walsh Act.
  (No. 2011-2126—Submitted August 22, 2012—Decided December 6, 2012.)
APPEAL from the Court of Appeals for Montgomery County, No. 24680, 195 Ohio
                             App.3d 802, 2011-Ohio-5693.
                                  _________________
        PFEIFER, J.
        {¶ 1} The issue we address in this case is whether current R.C. 2950.99 or
former R.C. 2950.99 governs the penalty for sex offenders originally classified
under Megan’s Law who violate former R.C. 2950.05 by failing to give proper
notice of an address change. We hold that former R.C. 2950.99 governs the
penalty in such cases, specifically, the version of R.C. 2950.99 in place
immediately prior to the repeal of Megan’s Law by the Adam Walsh Act.
                          Factual and Procedural Background
        {¶ 2} The factual background in this case is as much about the changing
landscape of sex-offender-registration law in Ohio as it is about defendant-
appellee Donny Howard. There is no dispute regarding the operative facts. In
September 2000, Howard was convicted of rape, a first-degree felony, and
sentenced to four years in prison. At that time, Howard was designated a habitual
sex offender pursuant to Ohio’s Megan’s Law, which had been adopted in 1996
                            SUPREME COURT OF OHIO




and became effective on January 1, 1997. Am.Sub.H.B. No. 180, 146 Ohio Laws,
Part II, 2560, 2601. Pursuant to that designation, Howard was required to verify
his address on an annual basis and to notify the sheriff of any change of address.
Former R.C. 2950.06(B)(2) and 2950.07(B)(2). For offenders whose underlying
offense was a felony, failure to comply with the reporting requirements of
Megan’s Law was a fifth-degree felony. Former R.C. 2950.99, 146 Ohio Laws,
Part II, 2634.
       {¶ 3} Effective July 31, 2003, the General Assembly passed amendments
to Megan’s Law in Am.Sub.S.B. No. 5 (“S.B. 5”), 150 Ohio Laws, Part IV, 6558,
6687-6702. One change in the law was an increase in the punishment for failure
to comply with former R.C. 2950.05; for offenders whose underlying sex offense
was a first-, second-, or third-degree felony, the violation of R.C. 2950.05 was a
third-degree felony.
       {¶ 4} In 2007, the General Assembly passed Am.Sub.S.B. No. 10, Ohio’s
version of the federal Adam Walsh Act (“AWA”), which repealed Megan’s Law
effective January 1, 2008. Pursuant to the AWA, Howard was reclassified by the
Ohio Attorney General as a Tier III sex offender, subjecting Howard to Tier III
notification provisions for life. Am.Sub.S.B. No. 97 also became effective on
January 1, 2008; it amended R.C. 2950.99 to make a violation of the reporting
requirements of the AWA a felony of the same degree as the most serious sex-
offense felony that was the basis for the classification.    Thus, if applied to
Howard, an R.C. 2950.05 reporting violation would be a first-degree felony.
       {¶ 5} On June 3, 2010, Howard was indicted for a first-degree felony for
failing to notify the sheriff of a change of address 20 days prior to the change.
Howard pled no contest to the charge; on October 28, 2010, the trial court
sentenced Howard to the mandatory minimum prison term of three years.
       {¶ 6} Also on June 3, 2010—the day of Howard’s indictment—this court
declared unconstitutional the reclassification provisions of the AWA in State v.




                                        2
                                January Term, 2012




Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, 933 N.E.2d 753. Pursuant to
Bodyke, the classifications and community-notification and registration orders
imposed by judges before the AWA were reinstated. Bodyke at ¶ 66. Thus, for
Howard, his original classification as a habitual sex offender and the registration
and notification requirements for that classification were reinstated.
       {¶ 7} On June 13, 2011, Howard filed a delayed appeal with the Second
District Court of Appeals, claiming that the trial court had erred in convicting him
of a first-degree felony; Howard based his appeal on State v. Milby, 2d Dist. No.
23798, 2010-Ohio-6344, 2010 WL 5480656. In Milby, the defendant had been
convicted of a rape in 1983 and was classified as a sex offender. In 2003, while
incarcerated, he was reclassified as a sexual predator.         He was apparently
reclassified under the AWA as a Tier III sex offender. He violated his reporting
requirements in 2009.
       {¶ 8} In a decision subsequent to Bodyke, the Milby court struck down the
Tier III reclassification and reinstated the previous sexual-predator classification
and the attendant reporting order.     The court further held that the increased
penalty imposed by the AWA could not be applied to the defendant. The cause
was remanded for resentencing as a third-degree instead of a first-degree felony.
       {¶ 9} In the instant case, the court below applied Milby:


               As in Milby, when Howard’s original classification and
       registration requirements are applied, his conviction for failure to
       notify is not offended. There is no dispute that under former law,
       Howard was required to provide written notice of a change of
       address at least 20 days prior to changing his address of residence.
       See former R.C. 2950.05(A). However, the amendment of R.C.
       2950.99 changed the penalty for failure to notify from a felony of
       the fifth degree to a felony of the first degree, based upon the




                                          3
                              SUPREME COURT OF OHIO




       penalty for the underlying offense of rape, and Howard was subject
       to a mandatory term of incarceration. As in Milby, the fact that
       Howard had committed his offense of failure to notify after the
       effective date of S.B. 97 does not affect the outcome herein as the
       state asserts. Pursuant to Milby, we find that the trial court erred
       when it convicted Howard of a first-degree felony and sentenced
       him accordingly, instead of finding him guilty of a fifth-degree
       felony.


State v. Howard, 195 Ohio App. 3d 802, 2011-Ohio-5693, 961 N.E.2d 1196, ¶ 12.
The court reversed Howard’s sentence and remanded the matter to the trial court
for resentencing.
       {¶ 10} The appellate court applied the penalty that existed on the date of
the defendant’s original classification under Megan’s Law in September 2000.
The dissenter in Howard argued that the applicable penalty was the Megan’s Law
penalty provision in place immediately before the AWA repealed Megan’s Law,
i.e., the third-degree-felony provision first instituted in 2003 via S.B. 5:


                 Based on Milby, as followed in [State v.] Johnson [2d Dist.
       No. 24029, 2011-Ohio-2069] and [State v.] Alexander, [2d Dist.
       No. 24119, 2011-Ohio-4015], this court has held that when a
       failure-to-notify case is reversed after an improper AWA
       reclassification, the penalty for violation of failure to notify [sic]
       reverts to that penalty that was in effect before the “offending”
       AWA legislation, which was effective January 1, 2008. Prior to
       enactment of AWA, the penalty for failure to notify for underlying
       [first-degree felonies through third-degree felonies] was a felony of
       the third degree.     Consequently, I would remand this case for




                                           4
                                January Term, 2012




       resentencing of the defendant for a conviction of [a third-degree
       felony].


Howard at ¶ 21 (Hall, J., concurring in part and dissenting in part).
       {¶ 11} The state appealed, raising the following proposition of law: “The
felony sentencing statute R.C. 2950.99 is not applied retroactively when the
conduct for which a defendant is convicted and sentenced occurred after the
effective date of the statute or January 1, 2008.”
       {¶ 12} The cause is before this court upon the acceptance of a
discretionary appeal. State v. Howard, 131 Ohio St. 3d 1472, 2012-Ohio-896, 962
N.E.2d 803.
                                 Law and Analysis
       {¶ 13} This is an appeal brought by the state. The only issue we address is
which penalty provision—that of Megan’s Law or the AWA—applies to sex
offenders originally classified under Megan’s Law who commit violations of
notice-of-address-change requirements after the effective date of the AWA. The
defendant has not raised the issue whether he was properly indicted in this case,
that is, whether he can be convicted of a failure to provide notice of a change of
address under Megan’s Law when he was indicted for a notice violation under the
AWA. We address that issue in another case announced today, State v. Brunning,
134 Ohio St. 3d 438, 2012-Ohio-5752, 983 N.E.2d 316.
                   The Effect of Bodyke, Gingell, and Williams
       {¶ 14} In Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, 933 N.E.2d 753,
this court held that the reclassification provisions in the AWA, R.C. 2950.031 and
2950.032, were unconstitutional and severed them from the AWA. The court
spelled out what that meant for offenders who were originally classified under
Megan’s Law and were then reclassified under the AWA: “R.C. 2950.031 and
2950.032 may not be applied to offenders previously adjudicated by judges under




                                          5
                             SUPREME COURT OF OHIO




Megan’s Law, and the classifications and community-notification and registration
orders imposed previously by judges are reinstated.” Bodyke at ¶ 66.
       {¶ 15} In State v. Gingell, 128 Ohio St. 3d 444, 2011-Ohio-1481, 946
N.E.2d 192, the defendant—who was originally classified as a sexually oriented
offender under Megan’s Law—was charged with an R.C. 2950.06 registration
violation under the AWA. This court held that pursuant to Bodyke, “Gingell’s
original classification under Megan’s Law and the associated community-
notification and registration order were reinstated.” Id. at ¶ 8. The court held that
the current version of R.C. 2950.06 did not apply to Gingell. Id. Instead, “Gingell
remained accountable for the yearly reporting requirement under Megan’s Law
* * *.” Id.
       {¶ 16} In State v. Williams, 129 Ohio St. 3d 344, 2011-Ohio-3374, 952
N.E.2d 1108, this court addressed the case of a defendant who had committed a
sex offense before, but was sentenced after, the AWA became effective. The trial
court designated Williams a Tier II sex offender, and he was automatically
subjected to the concomitant registration and notification provisions of the AWA.
This court declared that the AWA was punitive and was unconstitutional as
applied to Williams: “2007 Am.Sub.S.B. No. 10, as applied to defendants who
committed sex offenses prior to its enactment, violates Section 28, Article II of
the Ohio Constitution, which prohibits the General Assembly from passing
retroactive laws.” Id. at syllabus. This court remanded the case “for resentencing
under the law in effect at the time Williams committed the offense.” Id. at ¶ 23.
Thus, this court ordered that the provisions of Megan’s Law would apply to
defendants who committed their offenses before the enactment date of the AWA.
In another case decided today, In re Bruce S., 134 Ohio St. 3d 477, 2012-Ohio-
5696, 983 N.E.2d 350, this court clarified that only persons who commit their
underlying crime on or after the effective date of the AWA—January 1, 2008—
are subject to the requirements of the AWA.




                                         6
                              January Term, 2012




       {¶ 17} Therefore, Ohio has, in effect, separate statutory schemes
governing sex offenders depending on when they committed their underlying
offense. Those who committed their offense before the effective date of the
AWA are subject to the provisions of Megan’s Law; those who committed their
offense after the effective date of the AWA are subject to the AWA.
       Applicability of R.C. 2950.99 to Violations of Former R.C. 2950.05
       {¶ 18} The current version of R.C. 2950.99 was not a part of S.B. 10; it
was contained in a separate bill passed at the same time, Am.Sub.S.B. No. 97.
We did not opine on the constitutionality of S.B. 97 in Bodyke, Gingell, or
Williams. Current R.C. 2950.99 remains in full vigor for those to whom it
applies—offenders who violate the requirements of R.C. Chapter 2950 as they
currently exist, i.e., as set forth in the AWA. It reads, “[W]hoever violates a
prohibition in section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised
Code shall be punished as follows * * *.”
       {¶ 19} However, in this case we deal with a defendant who violated
former R.C. 2950.05, not the current R.C. 2950.05 for which R.C. 2950.99
provides penalties. Pursuant to Bodyke, Howard’s original classification under
Megan’s Law and the associated community-notification and registration order
were reinstated. See Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, 933 N.E.2d
753, at ¶ 66. Howard must abide by the requirements of former R.C. 2950.05, not
current R.C. 2950.05.    R.C. 2950.99 describes punishments for people who
violate the requirements of the AWA—it does not reach back to cover offenders
who must abide by Megan’s Law. Former R.C. 2950.99 addresses punishments
for offenders who violate the provisions of Megan’s Law, including former R.C.
2950.05. Current R.C. 2950.99 applies to a different statutory landscape; by its
own terms it applies to offenders who violate current R.C. 2950.05. Howard’s
sex-offender-registration obligations are controlled by Megan’s Law. The penalty
provisions under Megan’s law thus also apply.




                                        7
                            SUPREME COURT OF OHIO




      Effect of Changes to R.C. 2950.99 While Megan’s Law Was in Effect
       {¶ 20} As noted above, R.C. 2950.99 as it existed under Megan’s Law was
in effect from January 1, 1997, through January 1, 2008. It was amended in 2003
to increase the punishment for violating reporting requirements. The appellate
panel below was split on the question of which of Megan’s Law’s penalty
provisions should apply to a person who violates former R.C. 2950.05. The
majority applied the version in place in 2000 when the defendant was originally
classified under Megan’s Law. 195 Ohio App. 3d 802, 2011-Ohio-5693, 961
N.E.2d 1196, ¶ 12. The dissenting judge would have applied the version in place
immediately before Megan’s Law was supplanted by the AWA. Id. at ¶ 21 (Hall,
J., concurring in part and dissenting in part). In Howard’s case, the difference is
between a fifth-degree felony—the law at the time of his classification—and a
third-degree felony—the law at the time that Megan’s Law was repealed and
replaced by the AWA.
       {¶ 21} We hold that the appropriate version of former R.C. 2950.99 to
apply to Howard is the one in place at the time that Megan’s Law was repealed.
That reflects the state of the law before Megan’s Law was repealed, and that is the
statutory scheme governing sex offenders originally classified pursuant to
Megan’s Law.
       {¶ 22} Howard argues that the imposition of any penalty other than the
one in effect when Howard’s duties under R.C. 2950.05 arose would violate the
Retroactivity Clause of the Ohio Constitution, Article II, Section 28, and the Ex
Post Facto Clause of the United States Constitution.         We disagree.      The
imposition of S.B. 5 penalties does not create an increased penalty for Howard’s
original sex offense, but rather imposes a penalty related entirely to his later,
separate violation of former R.C. 2950.05, a new crime. That is, the penalty is not
an increased penalty for his original sex offense, but rather a penalty for a new
offense.




                                        8
                                January Term, 2012




       {¶ 23} In State v. Cook, 83 Ohio St. 3d 404, 700 N.E.2d 570 (1998), this
court unanimously upheld the constitutionality of Megan’s Law against
challenges under the Retroactivity Clause and the Ex Post Facto Clause. In
determining whether Megan’s Law violated the Ex Post Facto Clause, this court
employed guideposts developed by the United States Supreme Court in Kennedy
v. Mendoza-Martinez, 372 U.S. 144, 83 S. Ct. 554, 9 L. Ed. 2d 644 (1963). The
guideposts are designed to aid courts in determining whether a statute is so
punitive as to violate the constitutional prohibition against ex post facto laws.
One guidepost asks “ ‘whether the behavior to which [the statute] applies is
already a crime.’ ” Cook at 418, quoting Mendoza-Martinez at 168. In addressing
that factor, the Cook court wrote,


               Even prior to the promulgation of the current version of
       R.C. Chapter 2950, failure to register was a punishable offense.
       See former R.C. 2950.99, 130 Ohio Laws 671. Thus, any such
       punishment flows from a failure to register, a new violation of the
       statute, not from a past sex offense.         In other words, the
       punishment is not applied retroactively for an act that was
       committed previously, but for a violation of law committed
       subsequent to the enactment of the law.


Cook at 420-421.
       {¶ 24} For offenders classified under Megan’s Law, the sentence changes
imposed by S.B. 5 did not apply to the offender’s original sex offense, but instead
applied to a prospective failure to meet the registration requirements of R.C.
2950.05.
       {¶ 25} In State v. Adkins, 129 Ohio St. 3d 287, 2011-Ohio-3141, 951
N.E.2d 766, this court considered the constitutionality of R.C. 2901.08 as applied




                                        9
                             SUPREME COURT OF OHIO




to a defendant indicted for drunk driving in 2007. The defendant in Adkins had a
record of six such offenses, including a 1987 juvenile adjudication. In 1996, R.C.
2901.08 was amended to include juvenile adjudications as one of the five
convictions over a span of 20 years that could support an enhanced sentence for
driving while impaired.     Adkins argued that the statutory change altered the
nature of his juvenile adjudication and was unconstitutionally retroactive. This
court disagreed:


       Adkins is not being punished for a previous juvenile adjudication;
       he is being punished for his current offense. As the United States
       Supreme Court has held, “When a defendant is given a higher
       sentence under a recidivism statute—or for that matter, when a
       sentencing judge, under a guidelines regime or a discretionary
       sentencing system, increases a sentence based on the defendant’s
       criminal history—100% of the punishment is for the offense of
       conviction. None is for the prior convictions or the defendant’s
       ‘status as a recidivist.’ The sentence ‘is a stiffened penalty for the
       latest crime, which is considered to be an aggravated offense
       because [it is] a repetitive one.’ Gryger v. Burke, 334 U.S. 728,
       732, 68 S. Ct. 1256, 92 L. Ed. 1683 (1948).” United States v.
       Rodriquez (2008), 553 U.S. 377, 386, 128 S. Ct. 1783, 170 L. Ed. 2d
719.


Adkins at ¶ 15.
       {¶ 26} When S.B. 5 increased the punishment for a violation of R.C.
2905.05, Howard had not yet committed any such violation. He also had notice
of the increased severity of a violation, a fact that dooms his ex post facto claim:




                                         10
                               January Term, 2012




               “Critical to relief under the Ex Post Facto Clause is not an
       individual’s right to less punishment, but the lack of fair notice and
       governmental restraint when the legislature increases punishment
       beyond what was prescribed when the crime was consummated.”
       Weaver v. Graham (1981), 450 U.S. 24, 30, 101 S. Ct. 960, 67
L. Ed. 2d 17.


Adkins, 129 Ohio St. 3d 287, 2011-Ohio-3141, 951 N.E.2d 766, ¶ 18.
       {¶ 27} As this court pointed out in Adkins, “The increase in punishment
provided for in R.C. 2901.08 was established before Adkins committed the
offense at issue.” Id. Likewise, here, the increase in punishment in R.C. 2950.99
was established before Howard violated former R.C. 2950.05.
       {¶ 28} We find that the penalty enhancements of S.B. 5 do not relate back
to the original sex offense, but instead relate to a defendant’s failure to meet the
requirements of R.C. 2950.05 subsequent to the passage of S.B. 5.               The
enhancements therefore do not violate the Ex Post Facto Clause of the United
States Constitution or the Retroactivity Clause of the Ohio Constitution.
                                    Conclusion
       {¶ 29} We hold that for a defendant whose sex-offender classification was
determined under Megan’s Law, the penalty for a violation of the reporting
requirements of former R.C. 2950.05 that occurs after Megan’s Law was
supplanted by the AWA is the penalty set forth in the version of R.C. 2950.99 in
place just before the effective date of the AWA. In the case of Howard, then, his
violation of R.C. 2950.05 was a felony of the third degree.
       {¶ 30} We agree with the judgment of the court of appeals that current
R.C. 2950.99 does not apply to sex offenders originally classified under Megan’s
Law. However, we reverse the judgment of the court of appeals because it
imposed the penalty provision in place when Howard was classified rather than




                                        11
                               SUPREME COURT OF OHIO




the penalty provision in place immediately before Megan’s Law was replaced by
the AWA. The cause is remanded to the trial court for resentencing as a third-
degree felony.
                                                                  Judgment reversed
                                                                and cause remanded.
          O’CONNOR, C.J., and LUNDBERG STRATTON and MCGEE BROWN, JJ.,
concur.
          O’DONNELL and CUPP, JJ., dissent.
          LANZINGER, J., dissents and would remand for resentencing as a fifth-
degree felony.
                                   _____________
          CUPP, J., dissenting.
          {¶ 31} Because I believe that the majority opinion’s reasoning is
fundamentally flawed and undermines well-settled precedent in a way that will
lead to substantial negative consequences in areas of the criminal law beyond
those involving sex offenders, I respectfully dissent.
          {¶ 32} I would adopt the state’s proposition of law, which asserts that
current R.C. 2950.99, enacted by Am.Sub.S.B. No. 97 (“S.B. 97”), effective
January 1, 2008, “is not applied retroactively when the conduct for which a
defendant is convicted and sentenced occurred after the effective date of the
statute.”
          {¶ 33} I agree with the well-reasoned partial dissent of Judge Stewart in
State v. Page, 8th Dist. No. 94369, 2011-Ohio-83:


                 The enhanced penalty provision [of S.B. 97] is not couched
          in terms of the new classifications. It refers only to “violations” of
          the reporting statutes, not to the type of tier offender involved.
          Moreover, there is no question that the General Assembly could




                                           12
                                 January Term, 2012




        validly pass a law that prospectively enhances a penalty for repeat
        offenders.   As the First District Court of Appeals noted when
        addressing a similar issue regarding a sentencing enhancement, “[the
        statute] is not violative of the constitutional prohibition against ex
        post facto laws because it is not ‘retrospective,’ i.e., it does not
        ‘change * * * the legal consequences of acts completed before its
        effective date,’ but simply mandates an enhanced penalty for acts
        committed after the effective date of the provision if the defendant
        has previously been convicted[.]” State v. Clark (Aug. 5, 1992), 1st
        Dist. No. C-910541 [1992 WL 188535].


Id. at ¶ 16 (Stewart, J., concurring in part and dissenting in part).
        {¶ 34} I also agree with the reasoning of State v. Freeman, 1st Dist. No.
C-100389, 2011-Ohio-4357:


                The penalty provisions contained in current R.C. 2950.99
        became effective January 1, 2008. Freeman pleaded guilty to
        failing to notify the sheriff of an address change on or about
        October 15, 2009. Although Freeman’s duty to register stemmed
        from his sex offense, his failure to notify the sheriff of an address
        change was a new offense that he had committed after the
        effective date of current R.C. 2950.99’s penalty provisions.
        Therefore, current R.C. 2950.99 was not applied retroactively to
        Freeman’s conduct.


(Footnote omitted.) Id. at ¶ 18.
        {¶ 35} In State v. Cook, 83 Ohio St. 3d 404, 421, 700 N.E.2d 570 (1998),
we recognized that despite statutory changes, the type of punishment at issue in




                                          13
                             SUPREME COURT OF OHIO




this case “flows from a failure to register, a new violation of the statute, not from
a past sex offense,” so “the punishment is not applied retroactively for an act that
was committed previously, but for a violation of law committed subsequent to the
enactment of the law.” (Emphasis added.) See also State v. Adkins, 129 Ohio
St.3d 287, 2011-Ohio-3141, 951 N.E.2d 766, ¶ 18 (there is no ex post facto
violation when an increase in punishment is established before an offense is
committed).
        {¶ 36} The majority cites Cook and Adkins in its partial application of
those precedents, but fails to appreciate that the principles stated in those
decisions definitively require the penalties of current R.C. 2950.99 to fully apply
in this case.
        {¶ 37} The majority states, “When [Am.Sub.S.B. No.] 5 increased the
punishment for a violation of R.C. 2905.05, Howard had not yet committed any
such violation. He also had notice of the increased severity of a violation * * *.”
Majority opinion at ¶ 26. The majority further states that, consistent with Adkins,
“the increase in punishment in R.C. 2950.99 was established [in S.B. 5] before
Howard violated former R.C. 2950.05,” majority opinion at ¶ 27, so that there can
be no ex post facto violation.
        {¶ 38} The majority’s statements regarding S.B. 5 also apply with equal
force to the changes to R.C. 2950.99 accomplished by S.B. 97. The situation is
exactly the same, and the same principles govern the analysis. Consequently,
when S.B. 97 increased the punishment for a violation of R.C. 2905.05, “Howard
had not yet committed any such violation,” and he therefore can appropriately be
subject to the penalties of current R.C. 2950.99.
        {¶ 39} I would fully reverse the judgment of the court of appeals and
would hold that current R.C. 2950.99 should govern the penalty for the sex
offender in this case. Current R.C. 2950.99 should also govern the penalty for
other similarly situated sex offenders.




                                          14
                              January Term, 2012




       O’DONNELL, J., concurs in the foregoing opinion.
                              ________________
       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Johnna M. Shia, Assistant Prosecuting Attorney, for appellant.
       Marshall G. Lachman, for appellee.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Daniel T.
Van, Assistant Prosecuting Attorney, urging reversal for amicus curiae, Cuyahoga
County Prosecutor’s Office.
                           ______________________




                                       15